Title: From George Washington to Colonel Clement Biddle, 28 December 1777
From: Washington, George
To: Biddle, Clement



Sir,
Head Quarters [Valley Forge] 28th December 1777.

As the Season advances when falling weather and the badness of Roads will be almost insurmountable obstacles to the transporting forage from any distance—you are without delay to form magazines for our winters Supply contiguous to the Rear of the Camp—and to take every favorable opportunity of keeping them amply furnished—so that even in case of a series of bad Weather there may be no deficiency—It is no less necessary that you should make timely provision for the Magazines of the next Campaign—With respect to their Situation I can only say in general, that they are to be in the most convenient places consistent with Security for supplying an Army in the neighborhood of Philadelphia.
The forage most exposed to the Enemy you will naturally secure first.
